Exhibit 10.1 LOAN AND SECURITY AGREEMENT by and among HARVEST CAPITAL CREDIT CORPORATION, as Borrower, CAPITALSOURCE BANK as Agent and a Lender, and each of the other Lenders from time to time party hereto Dated as of October 29, 2013 TABLE OF CONTENTS Page I. DEFINITIONS 1 General Terms 1 II. LOAN, PAYMENTS, INTEREST AND COLLATERAL 33 The Loan 33 Interest on the Loan 35 Loan Disbursements; Requirement to Deliver Borrowing Certificate 35 Loan Collections; Repayment 36 Promise to Pay; Manner of Payment 37 Repayment of Excess Advances 39 Other Mandatory Prepayments 39 Payments by Agent; Protective Advances 40 Grant of Security Interest; Collateral 41 Collateral Administration 43 Power of Attorney 45 Increase of Maximum Loan Amount. 46 III. FEES AND OTHER CHARGES 46 Commitment Fee 46 Early Termination Fee 46 Unused Line Fee 47 Computation of Fees; Lawful Limits 47 Default Rate of Interest 48 Increased Costs; Capital Adequacy 48 IV. CONDITIONS PRECEDENT 49 Conditions to the Initial Advance and Closing 49 Conditions to Each Advance 51 V. REPRESENTATIONS AND WARRANTIES 52 Organization and Authority 53 Loan Documents 53 Subsidiaries, Capitalization and Ownership Interests 53 Properties 54 Other Agreements 54 Litigation 54 Hazardous Materials 55 Tax Returns; Governmental Reports; Taxes 55 Financial Statements and Reports 55 Compliance with Law; Business 56 Intellectual Property 56 Licenses and Permits; Labor 57 No Default; Solvency 57 Disclosure 57 i Existing Indebtedness; Investments, Guarantees and Contracts; Contractual Obligations 57 Affiliated Agreements 58 Insurance 58 Names; Location of Offices, Records and Collateral; Deposit Accounts 58 Non-Subordination 58 Pledged Loans 58 Administrator; Investment Adviser 59 Legal Investments; Use of Proceeds 59 Broker’s or Finder’s Commissions 59 Licensing, Permits, Etc. 60 Anti-Terrorism; OFAC 60 Environmental Matters 60 Survival 61 Regulated Entities; Investment Company Act 61 Material Contracts 61 VI. AFFIRMATIVE COVENANTS 61 Financial Statements, Reports and Other Information 62 Payment of Obligations 64 Conduct of Business and Maintenance of Existence and Assets 64 Compliance with Legal and Other Obligations 65 Insurance 65 True Books 66 Inspection; Periodic Audits; Quarterly Review 66 Further Assurances; Post Closing 66 Payment of Indebtedness 67 Other Liens 67 Use of Proceeds 67 Collateral Documents; Security Interest in Collateral 67 Attached Equity Interests 68 Portfolio Collateral Documents 68 Administration Agreement; Backup Administrator; Advisory Agreement 68 BDC Status 69 Refinancing Right of First Refusal 69 Portfolio Requirements 70 VII. NEGATIVE COVENANTS 71 Indebtedness 71 Liens 71 Investment Property; Collateral; Subsidiaries 72 Dividends; Redemptions; Equity 73 Transactions with Affiliates 73 Charter Documents; Fiscal Year; Dissolution; Use of Proceeds; Insurance Policies; Disposition of Collateral; Taxes; Trade Names 74 Transfer of Collateral 74 ii Guarantees 74 Truth of Statements 75 Sale of Collateral 75 Credit Policy 75 Anti-Terrorism; OFAC 75 Deposit Accounts 76 Change in Business 76 Administration Agreement; Advisory Agreement 76 Valuation Policy. 76 RIC Status. 76 Tangible Net Worth 77 Debt Service Coverage Ratio 77 Minimum Liquidity 77 Maximum Leverage Ratio 77 SBIC Guarantee. 77 Payments of Unsecured Longer-Term Indebtedness. 77 VIII. EVENTS OF DEFAULT 77 IX. RIGHTS AND REMEDIES AFTER DEFAULT 81 Rights and Remedies 81 Application of Proceeds 82 Rights to Appoint Receiver 82 Attorney-in-Fact 82 Rights and Remedies not Exclusive 83 X. WAIVERS AND JUDICIAL PROCEEDINGS 83 Waivers 83 Delay; No Waiver of Defaults 83 Jury Waiver 83 Amendment and Waivers 84 XI. EFFECTIVE DATE AND TERMINATION 85 Effectiveness and Termination 85 Survival 85 XII. MISCELLANEOUS 85 Governing Law; Jurisdiction; Service of Process; Venue 85 Successors and Assigns; Assignments and Participations 87 Application of Payments 90 Indemnity 90 Notice 91 Severability; Captions; Counterparts; Electronic Signatures 92 Expenses 92 Entire Agreement 93 Approvals and Duties 93 Confidential/Publicity 93 iii Release of Collateral 95 Appointment of Servicer 96 XIII. AGENT PROVISIONS; SETTLEMENT 97 Agent 97 Amendments, Waivers and Consents Set-off and Sharing of Payments Disbursement of Funds Settlements; Payments; and Information Dissemination of Information Defaulting Lender Taxes Inability to Determine Rates Patriot Act EXHIBITS Exhibit A Borrowing Certificate Exhibit B Request for Advance Exhibit C Credit and Collection Policies and Procedures Exhibit D Form of Promissory Note SCHEDULES Schedule A Commitments; Account Information Schedule 5.1 Organization and Authority Schedule 5.3 Directors and Officers Schedule 5.4 Properties Schedule 5.8 Tax Returns; Governmental Reports Schedule 5.11 Intellectual Property Schedule 5.15 Investments Schedule 5.16 Affiliated Agreements Schedule 5.17 Insurance Schedule 5.18A Location of Offices, Records and Collateral Schedule 5.18B Deposit Accounts Schedule 5.29 Operating Contracts Schedule 6.8 Further Assurances and Post Closing Deliverables “Broker Schedule” Broker’s, Finder’s or Placement Fees iv LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT (the “ Agreement ”) dated as of October29, 2013, is entered into by and among HARVEST CAPITAL CREDIT CORPORATION , a Delaware corporation (“ Borrower ”), each of the financial institutions from time to time party hereto (individually each a “ Lender ” and collectively the “ Lenders ”) and CAPITALSOURCE BANK , a California industrial bank (“ CapitalSource ”), as administrative, payment and collateral agent for itself, as a Lender and for the other Lenders (together with its successors and assigns in such capacities, “ Agent ”). WHEREAS , Borrower has requested that Lenders make available to Borrower a revolving credit facility in a maximum principal amount of up to the Maximum Loan Amount, which, as of the Closing Date is Fifty-Five Million and No/100 Dollars $55,000,000, subject at all times to Availability, the proceeds of which shall be used by Borrower to provide Underlying Loans to Underlying Borrowers (the “ Business ”), to pay closing expenses related to the Loan, for payments to Agent and Lenders and otherwise in accordance with this Agreement; WHEREAS , Borrower is willing to grant Agent, for the benefit of Agent and Lenders, a lien on and security interest in the Collateral to secure the Loan and other financial accommodations being granted by Lenders to Borrower; and WHEREAS , Lenders are willing to make the Loan available to Borrower upon the terms and subject to the conditions set forth herein. NOW, THEREFORE , in consideration of the foregoing and for other good and valuable consideration, the receipt and adequacy of which hereby are acknowledged, Borrower, Agent and Lenders hereby agree as follows: I.DEFINITIONS 1.1General Terms For purposes of the Loan Documents and all Annexes thereto, in addition to the definitions above and elsewhere in this Agreement or the other Loan Documents, the terms listed in this Article I shall have the meanings given such terms in this Article I (and such meanings shall be equally applicable to both the singular and plural form of the terms defined, as the context may require). All capitalized terms used which are not specifically defined shall have the meanings provided in Article 9 of the UCC in effect on the date hereof to the extent the same are used or defined therein. Unless otherwise specified, references in this Agreement or any of the appendices to a Section, subsection, or clause refer to such Section, subsection, or clause as contained in this Agreement. The words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Agreement as a whole, including all Annexes, as the same may from time to time be amended, restated, modified, or supplemented, and not to any particular section, subsection or clause contained in this Agreement or any such Annex. Any term which is defined by reference to any agreement, instrument, or document shall have the meaning ascribed to such term in such other agreement, instrument, or document as amended, restated, supplemented, or otherwise modified from time to time and, in each case such meaning shall not be affected if any such document is terminated. Wherever from the context it appears appropriate, each term stated in either the singular or plural shall include the singular and the plural and pronouns stated in the masculine, feminine, or neuter gender shall include the masculine, feminine, and neuter genders. The words “including”, “includes”, and “include” shall be deemed to be followed by the words “without limitation”; the word “or” is not exclusive; references to Persons include their respective successors and assigns (to the extent and only to the extent permitted by the Loan Documents) or, in the case of governmental Persons, Persons succeeding to the relevant functions of such Persons; and all references to statutes and related regulations shall include any amendments of the same and any successor statutes and regulations. Whenever any provision in any Loan Document refers to the knowledge (or an analogous phrase) of any Person, such words are intended to signify that such Person has actual knowledge or awareness of a particular fact or circumstance or that such Person, if it had exercised reasonable diligence, would have known or been aware of such fact or circumstance. Unless otherwise specified herein, this Agreement and any agreement or contract referred to herein shall mean such agreement as modified, amended or supplemented from time to time. Unless otherwise specified, as used in the Loan Documents or in any certificate, report, instrument or other document made or delivered pursuant to any of the Loan Documents, all accounting terms not defined in this Article I or elsewhere in this Agreement shall have the meanings given to such terms in and shall be interpreted in accordance with GAAP. 1 “ Advance ” shall mean any borrowing under and advance of the Loan. Any amounts paid by Agent on behalf of Borrower under any Loan Document shall be an Advance for purposes of this Agreement. “ Adjusted Principal Balance ” shall mean, with respect to any Pledged Loan as of any date of determination, the outstanding principal amount of such Pledged Loan as of such date; provided , however , the Adjusted Principal Balance of any Pledged Loan that defers or capitalizes interest shall exclude such deferred or capitalized interest, and the Adjusted Principal Balance shall exclude any protective advances made in respect of such Pledged Loan. “ Administration Agreement ” shall mean that certain Administration Agreement, dated as of April 29, 2013, by and among Administrator and Borrower, as such may be amended, modified or supplemented from time to time in accordance with the terms thereof and hereof. “ Administrator ” means JMP Credit Advisors LLC, a Delaware limited liability company, or any other Person serving as administrator for Borrower pursuant to the terms of the Administration Agreement or otherwise. “ Administrator Default ” shall mean any material breach, as determined by the Agent in its Permitted Discretion, of the terms of the Administration Agreement or the Multi-Party Agreement by Administrator. “ Advisory Agreement ” shall mean that certain Investment Advisory and Management Agreement, dated as of April 29, 2013, by and among Investment Adviser and Borrower, as such may be amended, modified or supplemented from time to time in accordance with the terms thereof and hereof. 2 “ Advisory Fee ” shall mean that certain Base Management Fee (as defined in the Advisory Agreement) payable to Investment Adviser pursuant to the Advisory Agreement in an amount not to exceed 2% of the gross assets of Borrower up to $350,000,000, 1.75% of the gross assets of Borrower greater than $350,000,000 but less than $1,000,000,000, and 1.5% of the gross assets of Borrower greater than $1,000,000,000. “ Affiliate ” or “ affiliate ” shall mean, as to any Person, any other Person (a)that, directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, such Person, (b)who is a director or officer (i)of such Person, (ii)of any Subsidiary of such Person, or (iii)of any Person described in clause (a) above with respect to such Person, or (c)which, directly or indirectly through one or more intermediaries, is the beneficial or record owner (as defined in Rule 13d-3 of the Securities Exchange Act of 1934, as amended, as the same is in effect on the date hereof) of five percent (5%) or more of any class of the outstanding voting Equity Interests, securities or other equity or ownership interests of such Person. For purposes of this definition, the term “control” (and the correlative terms, “controlled by” and “under common control with”) shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies, whether through ownership of securities or other interests, by contract or otherwise. “ Agent ” shall have the meaning assigned to it in the introductory paragraph hereof. “ Aggregate Principal Balance ” shall mean, when used with respect to the Pledged Loans in the Financed Portfolio, the sum of the Adjusted Principal Balances of all or of such portion (as applicable) of the Eligible Loans. “ Agreement ” shall have the meaning assigned to it in the introductory paragraph hereof. “ Allocated Loan Amount ” shall mean, as it relates to any Pledged Loan, the outstanding principal balance of the Loan allocated to such Pledged Loan as described in the most recent Borrowing Certificate delivered to Agent, whether pursuant to Section 6.1(b) hereof or otherwise. “ Amortization Period ” shall mean the period beginning on the day after the last day of the Revolving Period and ending on the last day of the Term. “ Applicable Law ” shall mean any and all federal, state, local and/or applicable foreign statutes, ordinances, rules, regulations, court orders and decrees, administrative orders and decrees, and other legal requirements of any and every conceivable type applicable, as the context may require, (i) to the Loan, the Loan Documents, Borrower, Investment Adviser, Administrator, or the Collateral or any portion thereof or (ii) an Underlying Borrower, its business or operations, an Underlying Loan, the Underlying Loan Documents or the Underlying Collateral. “ Applicable Rate ” shall mean the interest rate applicable to the Obligations from time to time in accordance with the terms of this Agreement. “ Approved Bank ” shall have the meaning assigned to it in the definition of “ Cash Equivalents
